ICJ_047_SouthWestAfrica_LBR_ZAF_1962-12-21_JUD_01_PO_01_EN.txt. 347 SOUTH WEST AFRICA CASES (JUDGMENT 21 XII 62)

*
* *

The Court concludes that Article 7 of the Mandate is a treaty or
convention still in force within the meaning of Article 37 of the
Statute of the Court and that the dispute is one which is envisaged
in the said Article 7 and cannot be settled by negotiation. Conse-
quently the Court is competent to hear the dispute on the merits.

For these reasons,

THE Court,

by eight votes to seven,

finds that it has jurisdiction to adjudicate upon the merits of the
dispute.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-first day of
December, one thousand nine hundred and sixty-two, in four copies,
one of which will be placed in the archives of the Court and the

- others transmitted to the Government of the Empire of Ethiopia,
the Government of the Republic of Liberia and the Government
of the Republic of South Africa, respectively.

(Signed) B. WiNIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.

Judge SprropouLos makes the following declaration:

Although the interest of the Governments of Liberia and Ethiopia
that the Court should pass upon the violations by South Africa of
the Mandate for South West Africa alleged by those Governments
is entirely comprehensible, it is not possible for me to follow the
reasoning of the Court which leads it to hold that it has jurisdiction.

Can it readily be found that the Mandate is a “‘treaty or conven-
tion” within the meaning of Article 37 of the Statute of the Inter-
national Court of Justice; that the Mandate, as a “‘treaty’’, survived
the collapse of the League of Nations (of which the formal act of
“dissolution” of the League of Nations was the result); that
Article 7 of the Mandate—assuming the Mandate to be in force—-

32
348 SOUTH WEST AFRICA CASES (JUDGMENT 21 XII 62)

can be relied on by States none of which is a ““Member of the
League of Nations’, that organization no longer being in existence?

It appears to me that any attempt to give an affirmative answer
to these questions, and they are not the only ones which arise, must
necessarily be based on arguments which, from the standpoint of
law, do not seem to me to have sufficient weight.

In these circumstances it is not possible for me to concur in the
Court’s conclusion. To be upheld, the Court’s jurisdiction must be
very clearly and unequivocally established, and that does not seem
to me to be the case here.

Judges BusTAMANTE Y RIVERO and JEssup and Judge ad hoc
Sir Louis MBANEFO append to the Judgment of the Court statements
of their Separate Opinions.

President WINIARSKI and Judge BASDEVANT append to the Judg-
ment of the Court statements of their Dissenting Opinions; Judges
Sir Percy SPENDER and Sir Gerald FITZMAURICE append to the
Judgment of the Court a statement of their Joint Dissenting
Opinion; Judge MorELLI and Judge ad hoc VAN Wyk append to
the Judgment of the Court statements of their Dissenting Opinions.

(Initialled) B. W.
(Initialled) G.-C.

33
